Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5723 Page 1 of 12




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi,
                   th
                       SBN 288970
 3 600 B Street, 17 Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendant THE WILLIS GROUP
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                     SOUTHERN DISTRICT OF CALIFORNIA
10
   ENSOURCE INVESTMENTS LLC,             )   Case No. 17cv0079 H LL
11 a Delaware limited liability          )
   company,                              )    REPLY IN SUPPORT OF THE
12                                       )    WILLIS GROUP, LLC’S
                 Plaintiff,              )    MOTION FOR ATTORNEYS’
13                                       )    FEES AGAINST PLAINTIFF
   v.                                    )    AND ITS MEMBERS
14                                       )
   THOMAS P. TATHAM, an                  )
15 individual; MARK A. WILLIS, an        )
   individual; PDP MANAGEMENT            )   DATE: February 3, 2020
16 GROUP, LLC, a Texas limited           )   TIME:  10:30 a.m.
   liability company; TITLE ROVER,       )   JUDGE: Hon. Marilyn L. Huff
17 LLC, a Texas limited liability        )
   company; BEYOND REVIEW,               )
18 LLC, a Texas limited liability        )
   company; IMAGE ENGINE, LLC, a         )
19 Texas limited liability company;      )
   WILLIS GROUP, LLC, a Texas            )
20 limited liability company; and DOES   )
   1-50,                                 )
21                                       )
                 Defendants.             )
22
23
24
25
26
27
28
     408627-v1                           1                      Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5724 Page 2 of 12




 1               As a Member of Hopewell-Pilot Project LLC (“Hopewell”) and a party to the
 2 Third Amended and Restated Company Agreement (“Agreement”), Plaintiff Ensource
 3 Investments, LLC is bound by the Agreement’s clear, binding, conspicuous, and
 4 enforceable indemnity provision. Plaintiff caused the Willis Group, LLC (another
 5 Member of Hopewell) to incur attorneys’ fees to defend against Plaintiff’s meritless
 6 lawsuit arising from the Willis Group’s Hopewell business activities. Plaintiff’s
 7 claims were dismissed on the merits, and the Willis Group was deemed the prevailing
 8 party. As such, the indemnity provision must be enforced and, because Ensource is the
 9 mere alter ego of its individual members and justice demands it, it must be enforced
10 against Plaintiff and each of its members, jointly and severally.
11 I.THE WILLIS GROUP IS ENTITLED TO ITS FEES UNDER THE
12 AGREEMENT
13               The Agreement makes abundantly clear—especially when, as here, there has
14 been no willful misconduct—that a Member “shall” not be liable to another Member
15 for its acts on behalf of Hopewell and that each Member “shall” indemnify the other
16 and hold it harmless for the costs of suit and attorney’s fees it incurs on account of
17 such business activities. See Ex. A to the Declaration of Shannon Sweeney in support
18 of the Motion (“Sweeney Decl.”), §§9.1, 13.10. Notwithstanding Plaintiff’s
19 disagreement, it is black letter law that contracts are to be read in context of the four
20 corners of the document. See Barrow-Shaver Res. Co. v. Carrizo Oil & Gas, Inc.,
21 2019 Tex. LEXIS 688, at *24 (June 28, 2019)(citing URI, Inc. v. Kleberg Cty., 543
22 S.W.3d 755, 763 (Tex. 2018))(contractual language must be interpreted in context);
23 see also Loudder v. Crop Quest, Inc., 2014 Tex. App. LEXIS 7368, at *13 (Tex. App.
24 July 8, 2014)(“It must be remembered that the meaning of words and passages in a
25 contract are interpreted by considering them within the context of the whole
26 document”); Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex.
27 2005)(“courts should examine and consider the entire writing in an effort to
28
     408627-v1                                    2                      Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5725 Page 3 of 12




 1 harmonize and give effect to all the provisions of the contract so that none will be
 2 rendered meaningless.”); and R & P Enters. v. La Guarta, Gavrel & Kirk, Inc., 596
 3 S.W.2d 517, 519 (Tex. 1980)(“Court will examine and consider the entire instrument
 4 so that none of the provisions will be rendered meaningless.”).
 5         Plaintiff cannot escape that the Agreement has generous indemnity and
 6 exculpatory provisions for the benefit of its Managers and Members (see Article IX),
 7 and that such provisions must be read in conjunction with the express indemnification
 8 provision of section 13.10, which states:
 9         Indemnification. To the fullest extent permitted by law, each Member
           shall indemnify the Company, and each other Member and hold them
10         harmless from and against all losses, costs, liabilities, damages and
           expenses (including, without limitation, costs of suit and attorney’s fees)
11         they may incur on account of any breach by that Member of this
           Agreement or on account of any business activities conducted by that
12         Member or its affiliates prior to the Effective Date of this Agreement.
13 Ex. A, §13.10 (underline added).
14         Plaintiff argues that this provision “does not explicitly reference proceedings
15 brought by one member against another member,” but it doesn’t need to. It is clear
16 that the contractual indemnity (including attorneys’ fees) is from one Member to
17 another Member, when such Member has incurred fees as a result of its business
18 activities. Here, the Willis Group has incurred significant attorneys’ fees (as of the end
19 of November 2019, $388,107.82 jointly and severally), because its business activities
20 conducted prior to September 1, 2016 made it a target for Plaintiff’s baseless and
21 unsupported allegations.1
22
23
     1
24           Plaintiff is the reason the fees were incurred. If not for Plaintiff’s wholly
   unsupported lawsuit against the Willis Group (which Plaintiff made no effort to
25 prove), the Willis Group would not have needed lawyers, would not have had to
   defend itself, and would not have been responsible for paying attorneys’ fees. The
26 indemnity provision would be inapplicable. Plaintiff argues that the attorneys’ fees
   should be apportioned between all Hopewell Members. Given that none of the other
27 Members created the problem, the suggestion is meritless. Further, it is completely
   unsupported by law.
28
   408627-v1                                   3                        Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5726 Page 4 of 12




1 II.THE INDEMNITY CLAUSE IS ENFORCEABLE
2                Because Texas courts steadfastly protect parties’ freedom to contract, they
3 routinely enforce indemnity provisions. The Texas Supreme Court recently explained:
4                Texas's public policy that strongly favors freedom of contract. We have
5                repeatedly reaffirmed that competent parties shall have the utmost liberty
                 of contract, and that their contracts when entered into freely and
6                voluntarily shall be held sacred and shall be enforced by Courts of
7                justice. This paramount public policy mandates that courts are not lightly
                 to interfere with this freedom of contract. Absent compelling reasons,
8                courts must respect and enforce the terms of a contract the parties have
9                freely and voluntarily entered, and as a rule, parties have the right to
                 contract as they see fit as long as their agreement does not violate the law
10               or public policy.
11
     Shields Ltd. P'ship v. Bradberry, 526 S.W.3d 471, 481 (Tex. 2017)(internal citations
12
     omitted); see also Gym-N-I Playgrounds, Inc. v. Snider, 220 S.W.3d 905, 912 (Tex.
13
     2007)(reaffirming that competent parties “shall have the utmost liberty of contracting,
14
     and that their contracts when entered into freely and voluntarily shall be held sacred
15
     and shall be enforced by Courts of justice”). The indemnity provision herein, and the
16
     Agreement as a whole, does not impinge on any public policy concerns.
17
                 Courts acknowledge that that there is a risk for parties to indemnify unknown
18
     intentional conduct that might occur in the future. Such provisions are to be viewed
19
     carefully, if not with skepticism. See e.g., Hamblin v. Lamont, 433 S.W.3d 51, 57
20
     (Tex. App. 2013). But that is not the situation here. The Agreement only exculpates
21
     and provides indemnity for conduct occurring before the date of the Agreement,
22
     including specifically negligent and tortious conduct. See OXY USA, Inc. v. Sw.
23
     Energy Prod. Co., 161 S.W.3d 277, 286-87 (Tex. App. 2005)(there are less public
24
     policy concerns when the indemnity provision at issue is limited to acts that have
25
     already occurred). And, though intentional conduct was alleged herein, the Court
26
     decisively concluded as a matter of law that the Willis Group had no liability for the
27
     alleged intentional torts.
28
     408627-v1                                        4                         Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5727 Page 5 of 12




 1               When, as here, Ensource agreed to indemnify the Willis Group for activities
 2 that took place before the agreement was signed, there is substantial doubt that the
 3 Agreement even needs to comply with the “fair notice doctrine,” which governs
 4 review of indemnity provisions with respect to their application to future misconduct.
 5 See Lexington Ins. Co. v. W.M. Kellogg Co., 976 S.W.2d 807, 809 (Tex. App.
 6 1998)(holding “fair notice doctrine” does not apply when indemnity agreement
 7 “signed after the acts which could give rise to liability were completed”)(italics
 8 original); see also Opposition, p. 3 (“the rule does not apply to the case at bar”). Thus,
 9 the provision here should simply be enforced without regard to fair notice
10 requirements.
11               Notwithstanding that the doctrine likely doesn’t apply, it should be noted that
12 the indemnity provision does meet Texas’ “fair notice” requirements (i.e. (1) the intent
13 to provide indemnity is expressed in specific terms in the contract, and (2) the clause
14 is conspicuous). See Dresser Indus. v. Page Petroleum, 853 S.W.2d 505, 509 (Tex.
15 1993). On the first point, the Agreement as a whole repeatedly and abundantly
16 expresses an intent to provide indemnification to Members and Managers. The
17 Sections make it clear that indemnity is to be provided by Members to other Members,
18 and that Members will not be liable to other Members “under any theory of law,
19 including tort, contract or otherwise (INCLUDING A COVERED PERSON’S OWN
20 NEGLIGENCE)” for any act or omission reasonably conducted, in good faith, on
21 behalf of the Company. Ex. A to Sweeney Decl., §9.1 (emphasis added, but all caps in
22 original). The indemnity and attorney’s fees provision in Section 13.10 is consistent
23 with          the   indemnity   and   exculpation    obligations   of   Article   IX    (entitled
24 “Indemnification”).
25               On the second point, Plaintiff argues that the intent to indemnify, and the
26 provision itself, are inconspicuous. Not so. “Conspicuous . . . means so written,
27 displayed, or presented that a reasonable person against which it is to operate ought to
28
     408627-v1                                      5                          Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5728 Page 6 of 12




 1 have noticed it.” In re Bank of Am., N.A., 278 S.W.3d 342, 344 (Tex. 2009). An entire
 2 Article in the Agreement is devoted to indemnification and exculpation. See Ex. A to
 3 Sweeney Decl., Article IX (The words “Indemnification” and “Exculpation” are
 4 separated as paragraph headers, and are bolded and italicized.). The intent to exculpate
 5 makes it clear that it applies to bar any liability, under any theory of law, including
 6 tort. See id., §9.1. Section 13.10, also entitled “Indemnification,” is found in the
 7 “General Provisions” Article of the Agreement. The word “Indemnification” is a
 8 section heading and is bolded and italicized. Bolded text, and its separation from the
 9 rest of the information on the page, are deemed duly conspicuous in Texas. See In re
10 Prudential Ins. Co. of Am., 148 S.W.3d 124, 134 (Tex. 2004)(paragraph was
11 captioned in bold type so it was deemed “crystal clear” by the Texas Supreme Court);
12 see also Cate v. Dover Corp., 790 S.W.2d 559, 560 (Tex. 1990)(lack of bolded text
13 was problematic: “Nothing distinguishes the third paragraph, which contains the
14 exclusionary language. It is printed in the same typeface, size and color as the rest of
15 the warranty text”).
16               Notwithstanding the conspicuous indemnity provision, Plaintiff makes the
17 extraordinary argument that it is unenforceable because the Willis Group did not
18 proffer evidence that Plaintiff knew about such provision. Opposition, p.7. Clearly, it
19 was under no obligation to do so. It is a basic tenet of contract law that “[p]arties are
20 presumed to know the contents of their contracts.” Shields, 526 S.W.3d at 485-86; see
21 also APC Home Health Servs. v. Martinez, 2019 Tex. App. LEXIS 10803, at *12
22 (Tex. App. Dec. 12, 2019)(“The fact that a party has signed a contract creates a strong
23 presumption that the party has assented to its terms”). A such, “Texas does not impose
24 a burden on the enforcing party to produce evidence that a[n] [indemnity provision]
25 was executed knowingly and voluntarily. Such a presumption would. . . be contrary to
26 the longstanding Texas contract principle that parties are free to enter into contracts
27 without fear of retroactive nullification.” In re Bank of Am., N.A., 278 S.W.3d 342,
28
     408627-v1                                   6                       Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5729 Page 7 of 12




 1 344 (Tex. 2009).
 2               The indemnity provision is conspicuous and clear, and it is binding. This is all
 3 the more true and appropriate given that Plaintiff, a sophisticated and accredited
 4 investor represented by able counsel, negotiated and revised the very Agreement that
 5 houses the indemnity obligation. Moreover, because Plaintiff failed to establish any
 6 liability on the part of the Willis Group in connection with its business activities, there
 7 is no reason why Plaintiff shouldn’t be required to comply with its clear contractual
 8 obligation to indemnify Willis Group for the losses that it suffered defending against
 9 Plaintiff’s ill-conceived action.
10 III.THE FEES SHOULD BE PAID BY PLAINTIFF’S MEMBERS
11               Plaintiff argues that the Court should apply Texas law when determining alter
12 ego liability for attorneys’ fees. Plaintiff is wrong. “The alter ego doctrine is only a
13 procedural device.” CTC Glob. Corp. v. Huang, 2018 U.S. Dist. LEXIS 222517, at *9
14 (C.D. Cal. June 5, 2018); see also Five Points Hotel P'ship v. Pinsonneault, 697 F.
15 App'x 549, 550 (9th Cir. 2017)(“alter ego is a procedural mechanism”). As such, the
16 Ninth Circuit applies the law of the forum state for such determination. See SEC v.
17 Hickey, 2003 U.S. App. LEXIS 13563, at *10 (9th Cir. Mar. 7, 2003)(“We apply the
18 law of the forum state in determining whether a corporation is an alter ego of an
19 individual.”). California’s alter ego standard was set forth in the Willis Group’s
20 moving papers, and both elements have been established.
21               Plaintiff next argues that the corporate veil should not be pierced because
22 Ensource “is a separate entity apart from each of its members.” Opposition, p.9. In so
23 arguing, it relies on a declaration from Justin Pannu, Ensource’s designated Person
24 Most Qualified. Mr. Pannu claims in such declaration that Ensource has corporate
25 formalities, such as regular meetings and voting by members. See id. This information
26 is directly contradicted by the information Mr. Pannu gave at his deposition on
27 October 29, 2018. There, he testified that Ensource Members do not have regular
28
     408627-v1                                       7                        Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5730 Page 8 of 12




 1 meetings. See Ex F to the Sweeney Decl., (44:18-21)(it had no regular meetings); (46:11-
 2 23)(no in-person meetings); (46:24-47:1)(no video meetings); (47:11-24)(less than 5
 3 telephonic meetings). He also testified that Ensource’s decisions were made by him
 4 without any formal (or informal) vote. See id., (47:25-49:19). No minutes were ever
 5 made of any meeting or discussion. See id., (45:8-14). Mr. Pannu’s declaration must be
 6 disregarded as a “sham declaration.” “The general rule in the Ninth Circuit is that a
 7 party cannot create an issue of fact by an affidavit contradicting his prior deposition
 8 testimony.” Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991). In
 9 such circumstances, when the declaration makes no attempt to explain the prior
10 deposition testimony, the declaration may be disregarded. Slojewski v. Polam Fed.
11 Credit Union, 473 F. App'x 534, 535 (9th Cir. 2012)(plaintiff “made no attempt in his
12 declaration to explain his prior deposition testimony, nor did he claim that he was
13 confused during his deposition. Accordingly, the district court did not abuse its
14 discretion in discounting his declaration as a “sham” declaration”).
15               Other than the Pannu declaration, which should be given no consideration,
16 Plaintiff makes no attempt to argue that alter ego liability should not attach here. Nor
17 does it argue that Ensource is adequately capitalized, that it could satisfy an attorneys’
18 fee award, that it will not cease to exist after the trial concludes, or that injustice
19 would not result if the corporate form is not disregarded. See e.g., United States v.
20 Standard Beauty Supply Stores, Inc., 561 F.2d 774, 777 (9th Cir. 1977). For these
21 reasons, and based on the evidence set forth in its moving papers, the fees owing to
22 the Willis Group should be awarded against Ensource and its Members, jointly and
23 severally.
24 IV.WILLIS GROUP’S FEE REQUEST FOR $96,914.03 IS APPROPRIATE
25               By arguing that the Willis Group has not met its burden to demonstrate that its
26 fees are reasonable, Plaintiff ignores the language of section 13.10. Such indemnity
27 provision does not require that the recoverable fees be “reasonable.” It simply states
28
     408627-v1                                      8                        Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5731 Page 9 of 12




 1 that the indemnified Member shall recover “costs of suit and attorney’s fees.” There is
 2 no limit in the Agreement.2
 3               Plaintiff argues that the motion should be denied because the Willis Group
 4 attached redacted invoices to its motion and thus, it claims, it cannot rebut the
 5 invoices’ accuracy and reasonableness.3 The Willis Group presented detailed billing
 6 statements that reveal the date, hours and nature of the work performed by its
 7 attorneys. It offered to make unredacted versions available for the Court’s in camera
 8 inspection. Such practice is not only common, but also commonly done at the request
 9 of the Court. See e.g., B.M. v. Encinitas Union Sch. Dist., 2013 U.S. Dist. LEXIS
10 104474, at *8 (S.D. Cal. July 25, 2013)(fees deemed reasonable after review of
11 unredacted billings in camera); APL Co. Pte v. UK Aerosols Ltd., 2011 U.S. Dist.
12 LEXIS 9213, at *5 (N.D. Cal. Jan. 31, 2011)(party ordered to submit unredacted
13 billing records, under seal, for in camera review); FCC, Ltd. Liab. Co. v. Mizuho
14 Medy Co., 2009 U.S. Dist. LEXIS 135052, at *3 (S.D. Cal. Nov. 5, 2009)(same); and
15 Voltage Pictures, LLC v. Gulf Film, LLC, 2018 U.S. Dist. LEXIS 121108, at *20
16 (C.D. Cal. Apr. 17, 2018)(finding it was not unfair for an arbitrator to review redacted
17 fee descriptions in camera and to deprive respondent unredacted review). Though a
18 determination of reasonableness is not required, the Willis Group renews its offer to
19 make its unredacted invoices available to the Court as needed.
20
21
22   2
         It’s worth remembering that the Willis Group is jointly and severally liable for
23 the entire amount of fees billed by its attorneys ($388,107.82 as of the end of
   November 2019). Rather than seek the entire amount, however, the Willis Group
24 made the reasonable decision to seek only its proportionate amount of the fees—
25 $96,914.03.
26   3
                 Plaintiff does not object to the hourly rates of the Willis Group’s counsel.
27
28
     408627-v1                                        9                          Case No. 17cv0079 H LL
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5732 Page 10 of 12




 1 V.CONCLUSION
 2               As a prevailing party to the Judgment entered on December 19, 2019, the Willis
 3 Group respectfully urges this Court to award it $96,914.03, which is its proportionate
 4 amount of the total fees incurred by the Willis Defendants through November 2019.
 5 Such attorneys’ fees are mandated by the Agreement, which is enforceable under
 6 Texas law.
 7
 8
 9
10
11
12 Dated:           January 27, 2020         SULLIVAN HILL REZ & ENGEL
                                             A Professional Law Corporation
13
14                                           By:         /s/Shannon D. Sweeney
                                                   Shannon D. Sweeney
15                                                 Attorneys for the Willis Group
16
17
18
19
20
21
22
23
24
25
26
27
28
     408627-v1                                     10                        Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5733 Page 11 of 12




 1   SULLIVAN                                      ENGEL, APLC
     Shannon D.
 2                                    com
 a
     Michael                  sNB 288970
 J

 4

 5

 6

 7 Attorneys for Defendant            MARK A. WILLIS
 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10 ENSOURCE INVESTMENTS                     LLC,            CASE NO. 17cv0079 H LL
   a Delaware limited liability
11   company,                                               CERTIFICATE OF SERVICE
T2                   Plaintiff,
13   V.

I4 THOMAS       P.                    arL

15

t6
l7
18

t9
20

2t                   Defendants

22

23         IT IS HEREBY CERTIFIED THAI:
24         I, Shauna M. Matheny, am a citizen of the United States and am at least eighteen
25 years of age.      My business address is 600 B Street, Suite 1700, San Diego, California
26 9210   I. My electronic        notifi cation addres s is matheny@s ullivanhill. com.
27         I am not aparty to the above-entitled action. I have         caused service of the
28 following document(s)          :
Case 3:17-cv-00079-H-LL Document 183 Filed 01/27/20 PageID.5734 Page 12 of 12




 1          REPLY IN SUPPORT OF THE WILLIS GROUB LLC'S MOTION FOR
            ATTORNEYS' FEES AGAINST PLAINTIF'F' AND ITS MEMBERS
 2
 .l
 J    by electronic mail on all parties to the email address provided in the CMIECF System.
 4 A copy of this electronic mail is available for review and retained in our files.

 5          I declare that I am employed in the office of a member of the bar of this Court
 6 at whose direction the service was made.

 7          Executed on January   27   ,2020 at San     , California.

 8

 9

10                                                      M. Matheny
11

T2

I3
I4
15

t6
t7
18

I9
20

2l
22

23

24
25

26

27

28

      408656-vl                                   2                 Case   No   1   7avOO79 H T,T.
                                  CERTIFICATE OF SERVICE
